The opinion of the court was delivered by
Woodward, J.
The judgment of Klinedinst, entered on the 4th April, 1850, became a lien on Becker’s land before the Act of Assembly of 26th April, 1850, was pássed, exempting in behalf of the widow and children of- decedent, three hundred dollars’ worth of their estate. It is argued that it was not a lien, because under the Act of 9th April, 1849, Becker himself was entitled to a similar exemption, and the valuation shows that the land was not worth $300. But this is not sound. A judgment is a lien on every possible interest the defendant has in real estate. In this case Becker was the owner of the legal title, and his right to the exemption provided by the Act of 1849, depended on his election. By the very terms of the Act, the land might be levied on, and in case so much as he might elect to retain could not be set off to him, -the whole might be sold. The lien was subject to his statutory rights, but it was, nevertheless, a lien, and could be affected by his statutory rights only when he claimed them. He died without claiming them, and now the question is whether the lien of the judgment is affected by the legislation of 26th April, 1850. In Neff’s Appeal, 9 Harris 247, it was said there is nothing whatever in the Act of 1850, whether construed by itself or *55in connexion with the Act of 1849, which indicates the slightest intention to impair the value of liens which existed before its enactment. Surely there is not. The Act is prospective in its terms — “that hereafter the widow,” &c. — and legislation is never to have retroactive effect, except when enjoined by the most explicit language.
We think the Court were right in not approving the appraisement of the real estate, and their decree is accordingly affirmed.